ORDER
PER CURIAM.
Robert J. Maixner (Husband) appeals from the trial court’s judgment granting Gretchen Ann Maixner (Wife) a full order of protection against Husband. Husband argues the trial court erred in granting Wife’s petition for a full order of protection because: 1) there was no order of protection in force against Husband when he sent a non-threatening Christmas card to Wife and their children; thus, Husband was free to send such communications to them from prison; and 2) insufficient grounds existed for granting a full order of protection.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. No precedential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order. The judgment is affirmed pursuant to Rule 84.16(b).